Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/20 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadiri et al. (U.S. Pub No, 2019/0037458 Al) in view of Pelletier et al. (U.S. Pub No 2020/0022043 Al).

1. Kadiri teaches a method of a User Equipment (UE), comprising: receiving, in a first cell, a signal to configure the UE to perform a Random Access Channel-less (RACH-less) handover to a second cell [par 0088, UE 102 maybe configured to handover from a source eNB 106 (e.g., that does or does not support CA) to a different target eNB 106 (e.g., that does support CA). For example, UE 102 may be connected to source eNB 106 (e.g., in a RRC connected state) and then handover to target eNB 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available. If RACH-less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106. In such aspects, if the UE does not receive a pre-allocated uplink grant in the message, the UE may monitor the PDCCH of the target cell], wherein: the signal comprises an uplink (UL) grant to be used in the second cell [par 0085, If RACH-less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106]; 
 	Kadiri fail to show the UL grant is associated with a downlink (DL) signal; and determining whether to use the UL grant, in the signal received in the first cell, in the second cell based upon whether the DL signal associated with the UL grant in the signal received in the first cell is qualified.
par 0088, a WTRU 204 from a source cell/gNB 201 to a target cell/gNB 202. The control signal (message) 208 may indicate a phased reconfiguration including phase-in and/or phase-out triggers. In an example, not shown, the WTRU 204 may autonomously initiate phased reconfiguration without receiving control signal 208. While in CONNECTED state 206, the WTRU may receive data and/or control information (e.g., physical downlink control channel (PDCCH)/physical downlink shared channel (PDSCH) 210) from gNB 201, and/or may send data and/or control information (e.g., physical uplink control channel (PUCCH)/physical uplink shared channel (PUSCH) 212) to gNB 201], in the second cell based upon whether the DL signal associated with the UL grant in the signal received in the first cell is qualified [par 0107, In an example, the WTRU may consider that UL resources in the target cell are acquired when one or more of the following conditions are true: a contention resolution succeeds in the target cell; a quality of a target cell is above a threshold and the pre-allocated grant becomes valid (e.g., on or after a predefined starting subframe); and/or the WTRU receives an UL grant in a target cell (e.g., if no pre-allocated grant is provided, the WTRU may monitor for allocated cell radio network temporary identifier (C-RNTI) on the DL at a starting subframe].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system


2. Kadiri and Pelletier creates the method of claim 1, Kadiri fail to show comprising: initiating a random access procedure in the second cell if the DL signal is not qualified.
 	In an analogous art Pelletier show comprising: initiating a random access procedure in the second cell if the DL signal is not qualified [par 0089, If a data gap is configured, the WTRU 204 may activate the data gap 220 such that the WTRU 204 may perform continuous monitoring during the data gap period on the source cell 201. The WTRU 204 may perform a random access (RACH) procedure 222 with target gNB 202 to become connected 226 with target cell 202. The WTRU 204 may be connected to both gNB 201 and gNB 202 for a period of time. The WTRU 204 may send a reconfiguration complete message 224 to gNB 202 to indicate a role change to target cell 202].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system


3.  Kadiri and Pelletier creates the method of claim 2, wherein the random access procedure is a contention free random access procedure [Kadiri par 0092, At 909, in certain aspects, if RACH-less handover is not configured, after receiving the message to perform handover, UE 102 performs synchronization to the PCell of the target eNB 106 and accesses the target PCell via RACH, following a contention-free procedure if a dedicated RACH preamble was indicated in the message to perform handover (e.g. in the mobilityControlinfo)],

4.  Kadiri and Pelletier demonstrates the method of claim 2, wherein the random access procedure is a contention based random access procedure [Kadiri, par 0092, UE 102 performs synchronization to the PCell of the target eNB 106 and accesses the target PCell via RACH, following a contention-free procedure if a dedicated RACH preamble was indicated in the message to perform handover (e.g. in the mobilityControlinfo), or following a contention-based procedure if no dedicated preamble was indicated].

5. Kadiri and Pelletier defines the method of claim 2, Kadiri fail to show wherein the random access procedure is a random access procedure for beam failure recovery.
 	In an analogous art Pelletier show wherein the random access procedure is a random access procedure for beam failure recovery [par 0076, In an example, different reference signals may be defined for beam management in the DL and/or UL. For example, the DL beam management may use, but is not limited to use, any of the following reference signals: channel state information (CSI) reference signal (CSI-RS), demodulation reference signal (DMRS), and/or synchronization signal. In another example, the UL beam management may use, but is not limited to use, any of the following reference signals: sounding reference signal (SRS), DMRS, and/or random access channel (RACH).]




6. Kadiri and Pelletier disclose the method of claim 2, Kadiri fail to show wherein an RACH resource for the random access procedure is configured via the signal or system information.
 	In an analogous art Xu show wherein an RACH resource for the random access procedure is configured via the signal or system information [[par 0089, If a data gap is configured, the WTRU 204 may activate the data gap 220 such that the WTRU 204 may perform continuous monitoring during the data gap period on the source cell 201. The WTRU 204 may perform a random access (RACH) procedure 222 with target gNB 202 to become connected 226 with target cell 202. The WTRU 204 may be connected to both gNB 201 and gNB 202 for a period of time. The WTRU 204 may send a reconfiguration complete message 224 to gNB 202 to indicate a role change to target cell 202].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system



7.    Kadiri and Pelletier demonstrates the method of claim 1, Kadiri fail to show comprising: discarding or skipping the UL grant if the DL signal is not qualified.
 	In an analogous art Pelletier show comprising: discarding or skipping the UL grant if the DL signal is not qualified [par 0104, The WTRU may be configured to stop operations related to DL data transmissions (e.g., monitoring for DL grants and/or transmission of feedback related to DL transmissions) in the source cell when one or more of the following conditions are satisfied: the WTRU receives a DL PDU with a special marking indicating that it is the last DL PDU transmitted from the source cell (e.g., an `End of DL` packet marker from the source cell); the UL resources in the source cell are released; and/or the WTRU receives any other explicit indication from the source and/or target cell (e.g., the WTRU may receive a control message indicating that the phased configuration should be released).
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system


8.    Kadiri and Pelletier conveys the method of claim 1, comprising: transmitting, in the second cell, a complete message in response to the signal via the UL grant if the DL par 0088, 0089, The UE 102 may not need to delay the handover execution for delivering the HARQ/ARQ responses to source eNB 106. At 906, the target eNB 106 transmits a handover acknowledgment message to the source eNB 106 (e.g., over the backhaul). In certain aspects, the message to perform handover generated by the target eNB 106 is included in the handover acknowledgment message].

9. Kadiri and Pelletier illustrates the method of claim 1, Kadiri fail to show wherein the DL signal is qualified if a quality associated with the DL signal is above a threshold.
 	In an analogous art Xu show wherein the DL signal is qualified if a quality associated with the DL signal is above a threshold [par 0003, 0096, the source cell is above a threshold; a number of downlink (DL) negative acknowledgements (NACKs) in the source cell is above a threshold; In another example condition, the quality (e.g., associated with a reference signal measurement) of a source cell is above a predefined threshold; the quality (e.g., associated with a reference signal measurement) of the target cell is above a predefined threshold. In another example condition, UL synchronization is still valid with the source cell (i.e., time alignment timer (TAT) is not expired). In another example condition, a radio link monitoring (RLM) status of a source cell indicates no radio link failure (RLF) has occurred or that a timer associated with radio link recovery (e.g., T310) is not running].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide 


10. Kadiri and Pelletier reveal the method of claim 1, Kadiri fail to show wherein the signal is indicative of an association between the UL grant and one or more identification of the DL signal 
 	In an analogous art Pelletier show wherein the signal is indicative of an association between the UL grant and one or more identification of the DL signal [par 0107, In an example, the WTRU may consider that UL resources in the target cell are acquired when one or more of the following conditions are true: a contention resolution succeeds in the target cell; a quality of a target cell is above a threshold and the pre-allocated grant becomes valid (e.g., on or after a predefined starting subframe); and/or the WTRU receives an UL grant in a target cell (e.g., if no pre-allocated grant is provided, the WTRU may monitor for allocated cell radio network temporary identifier (C-RNTI) on the DL at a starting subframe]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system


UE 102 maybe configured to handover from a source eNB 106 (e.g., that does or does not support CA) to a different target eNB 106 (e.g., that does support CA). For example, UE 102 may be connected to source eNB 106 (e.g., in a RRC connected state) and then handover to target eNB 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available. If RACH-less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106. In such aspects, if the UE does not receive a pre-allocated uplink grant in the message, the UE may monitor the PDCCH of the target cell], wherein: the signal comprises a configuration of the second cell [abstract, Certain aspects of the present disclosure relate to techniques for secondary cell (SCell) configuration signaling and activation procedures].
 	Kadiri fail to show the signal comprises a configuration of the second cell; and the configuration, in the signal received in the first cell, is indicative of a beam to be used by the UE to monitor a channel of the second cell; and performing an action if the beam is not qualified.
 	In an analogous art Xu show the signal comprises a configuration of the second cell; and the configuration, in the signal received in the first cell, is indicative of a beam to be used by the UE to monitor a channel of the second cell [par 0097, A WTRU may indicate the preferred transmission beam from the source cell and target cell that can achieve the spatial isolation. A WTRU may include a status report of WTRU buffers associated with data transmission towards the source cell (e.g., a snapshot of WTRU buffers when the phased reconfiguration is triggered)]; and performing an action if the beam is not qualified [par 0096, 0100, a WTRU may determine that sufficient spatial isolation is achieved if signal-to-interference-plus-noise ratio (SINR) associated with at least one transmission from the source cell and at least one transmission beam from the target cell is above a threshold). The WTRU may be configured to release UL resources in the source cell when one or more of the following conditions are true: the WTRU is no longer UL time aligned (e.g., upon TAT expiry); the serving (source) cell quality (e.g., based on reference signal measurement(s)) is below a threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system


12. Kadiri and Pelletier creates the method of claim 11,  wherein the performing the action comprises initiating a random access procedure in the second cell [Kadiri par 0092, At 909, in certain aspects, if RACH-less handover is not configured, after receiving the message to perform handover, UE 102 performs synchronization to the PCell of the target eNB 106 and accesses the target PCell via RACH, following a contention-free procedure if a dedicated RACH preamble was indicated in the message to perform handover (e.g. in the mobilityControlinfo)],



13. Kadiri and Xu define the method of claim 11, wherein the performing the action comprises initiating a contention free random access procedure in the second cell [Kadiri par 0092, At 909, in certain aspects, if RACH-less handover is not configured, after receiving the message to perform handover, UE 102 performs synchronization to the PCell of the target eNB 106 and accesses the target PCell via RACH, following a contention-free procedure if a dedicated RACH preamble was indicated in the message to perform handover (e.g. in the mobility Controllnfo)],

14.   Kadiri and Pellelier display the method of claim 11, Kadiri fail to show wherein the performing the action comprises initiating a random access procedure for beam failure recovery in the second cell.
 	In an analogous art Pelletier show wherein the performing the action comprises initiating a random access procedure for beam failure recovery in the second cell [par 0076, In an example, different reference signals may be defined for beam management in the DL and/or UL. For example, the DL beam management may use, but is not limited to use, any of the following reference signals: channel state information (CSI) reference signal (CSI-RS), demodulation reference signal (DMRS), and/or synchronization signal. In another example, the UL beam management may use, but is not limited to use, any of the following reference signals: sounding reference signal (SRS), DMRS, and/or random access channel (RACH).]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system


15. Kadiri and Xu teach the method of claim 11, Kadiri fail to show wherein the performing the action comprises transmitting a message to the first cell, wherein the message is indicative of the beam not being qualified
 	In an analogous art Xu show wherein the performing the action comprises transmitting a message to the first cell, wherein the message is indicative of the beam not being qualified [par 0097, A WTRU may include a status report of WTRU buffers associated with data transmission towards the source cell (e.g., a snapshot of WTRU buffers when the phased reconfiguration is triggered) in the feasibility notification message].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system

, par 0058, The control plane also includes a radio resource control (RRC) sublayer 516 in Layer 3 (L3 layer). The RRC sublayer 516 is responsible for obtaining radio resources (i.e., radio bearers) and for configuring the lower layers using RRC signaling between the eNB and the UE].


17. Kadiri and Pelletier display the method of claim 11, wherein the performing the action comprises initiating abeam failure recovery procedure in the second cell [Kadiri par 0092, At 909, in certain aspects, if RACH-less handover is not configured, after receiving the message to perform handover, UE 102 performs synchronization to the PCell of the target eNB 106 and accesses the target PCell via RACH, following a contention-free procedure if a dedicated RACH preamble was indicated in the message to perform handover (e.g. in the mobilityControlinfo)],

 	
18. Kadiri and Pelletier reveal the method of claim 11, Kadiri fail to show wherein the beam is not qualified if a quality associated with the beam is not above a threshold.
 	In an analogous art Xu show wherein the beam is not qualified if a quality associated with the beam is not above a threshold [par 0096, 0100, a WTRU may determine that sufficient spatial isolation is achieved if signal-to-interference-plus-noise ratio (SINR) associated with at least one transmission from the source cell and at least one transmission beam from the target cell is above a threshold). The WTRU may be configured to release UL resources in the source cell when one or more of the following conditions are true: the WTRU is no longer UL time aligned (e.g., upon TAT expiry); the serving (source) cell quality (e.g., based on reference signal measurement(s)) is below a threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system

21. Kadiri provide a User Equipment (UE) comprising: a processor; and a memory coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to: receive, in a first cell [par 0013], a signal to configure the UE to perform a Random Access Channel-less (RACH-less) handover to a second cell [par 0088, UE 102 maybe configured to handover from a source eNB 106 (e.g., that does or does not support CA) to a different target eNB 106 (e.g., that does support CA). For example, UE 102 may be connected to source eNB 106 (e.g., in a RRC connected state) and then handover to target eNB 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available. If RACH-less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106. In such aspects, if the UE does not receive a pre-allocated uplink grant in the message, the UE may monitor the PDCCH of the target cell], wherein: the signal comprises an uplink (UL) grant to be used in the second cell [par 0085, If RACH-less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106]; 
 	Kadiri fail to show the UL grant is associated with a downlink (DL) signal; and determine whether to use the UL grant, in the signal received in the first cell, in the second cell based upon whether the DL signal associated with the UL grant in the signal received in the first cell is qualified.
 	In an analogous art Xu show the UL grant is associated with a downlink (DL) signal; and determine whether to use the UL grant, in the signal received in the first cell[par 0088, a WTRU 204 from a source cell/gNB 201 to a target cell/gNB 202. The control signal (message) 208 may indicate a phased reconfiguration including phase-in and/or phase-out triggers. In an example, not shown, the WTRU 204 may autonomously initiate phased reconfiguration without receiving control signal 208. While in CONNECTED state 206, the WTRU may receive data and/or control information (e.g., physical downlink control channel (PDCCH)/physical downlink shared channel (PDSCH) 210) from gNB 201, and/or may send data and/or control information (e.g., physical uplink control channel (PUCCH)/physical uplink shared channel (PUSCH) 212) to gNB 201], in the second cell based upon whether the DL signal associated with the UL grant in the signal received in the first cell is qualified [par 0107, In an example, the WTRU may consider that UL resources in the target cell are acquired when one or more of the following conditions are true: a contention resolution succeeds in the target cell; a quality of a target cell is above a threshold and the pre-allocated grant becomes valid (e.g., on or after a predefined starting subframe); and/or the WTRU receives an UL grant in a target cell (e.g., if no pre-allocated grant is provided, the WTRU may monitor for allocated cell radio network temporary identifier (C-RNTI) on the DL at a starting subframe].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system


22. Kadiri and Pelletier creates the UE of claim 21, Kadiri fail to show wherein the processor is configured to execute the program code stored in the memory to: initiate a random access procedure in the second cell if the DL signal is not qualified.
 	In an analogous art Pelletier show wherein the processor is configured to execute the program code stored in the memory to: initiate a random access procedure in the second cell if the DL signal is not qualified [par 0089, If a data gap is configured, the WTRU 204 may activate the data gap 220 such that the WTRU 204 may perform continuous monitoring during the data gap period on the source cell 201. The WTRU 204 may perform a random access (RACH) procedure 222 with target gNB 202 to become connected 226 with target cell 202. The WTRU 204 may be connected to both gNB 201 and gNB 202 for a period of time. The WTRU 204 may send a reconfiguration complete message 224 to gNB 202 to indicate a role change to target cell 202].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system




Response to Arguments

In the interview on 10/22/2020, proposed claim amendments were discussed and the Examiner indicated that amending claims based upon the proposed claim amendments would overcome the references cited and would require further search and consideration. Independent claims 1 and/or 21 are amended based upon the proposed claim amendments and are therefore believed to overcome the rejection. In the interview on 10/22/2020, the Examiner provided feedback and indicated that amending claims based upon the feedback would advance prosecution and require further search and consideration. Claim 10 is amended based upon the feedback of the Examiner and is therefore believed to overcome the rejection.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468